Exhibit 10.11.4


AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
J
1
3
2. AMENDMENT/MODIFICATION NO.
P00003
3. EFFECTIVE DATE
12-Sep-2019
4. REQUISITION/ PURCHASE REQ. NO.
SEE SCHEDULE
5. PROJECT NO.(If applicable)
6. ISSUED BY
CODE
N68335
7. ADMINISTERED BY (If other than item 6)
CODE


S0512A
NAVAL AIR WARFARE CTR AIRCRAFT DIVISION- 
CONTRACTS ATTN 2.5.2.6.2 HWY547 BLDG 120-207
LAKEHURST NJ 08733-5082
DCMA VAN NUYS
6230 VAN NUYS BLVD.
VAN NUYS CA 91401-2713                                                                                SCD: C
8. NAME AND ADDRESS OF CONTRACT OR (No., Street, County, State and Zip Code)
TRANSPHORM, INC. 
PRIMIT PARIKH
75 CASTILIAN DR STE 100
GOLETA CA 93117-3212
 
9A. AMENDMENT OF SOLICITATION NO.
 
9B. DATED (SEE ITEM 11)
X
10A. MOD. OF CONTRACT /ORDER NO.
N6833519C0107
X
10B. DATED  (SEE ITEM 13)
13-Dec-2018
CODE     4R2L6
FACILITY CODE
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
☐
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer                         ☐ is
extended,          ☐ is not extended.
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning ______ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted;
or (c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE P LACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR
AND DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter,
provided each telegram or letter makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT /ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
X
B. THE ABOVE NUMBERED CONTRACT /ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
D. OTHER (Specify type of modification and authority)


E. IMPORTANT:     Contractor     ☒     is not ,     ☐     is required to sign
this document and return             copies to the issuing office.
14. DESCRIPTION OF AMENDMENT /MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Modification Control Number:     spannls1913187
THE PURPOSE OF THIS MODIFICATION IS TO REVISE THE EXTENDED CLIN DESCRIPTION OF
SUBCLIN 000301 TO INCLUDE MIPR CIN HQ06429236930001.
ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.


















Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect .
15A. NAME AND TITLE OF SIGNER (Type or print )


Primit Parikh, Co-founder & COO
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print )
CHARLES J. GILL / CONTRACT SPECIALIST
TEL:  [***]                                                     EMAIL:   [***]
15B. CONTRACTOR/OFFEROR
/s/ Primit Parikh
_____________________________________________
(Signature of person authorized to sign)
15C. DATE SIGNED


9/16/2019
16B. UNITED STATES OF AMERICA
BY      /s/ Charles
Gill                                                                 
(Signature of Contracting Officer)
16C. DATE SIGNED
12-Sep-2019





EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

--------------------------------------------------------------------------------


Page 2 of 3


SECTION SF 30 BLOCK 14 CONTINUATION PAGE
SUMMARY OF CHANGES
SECTION SF 30 - BLOCK 14 CONTINUATION PAGE
The following have been added by full text:
P00003
Contracts POC:
Naval Air Warfare Center – Aircraft Division
LeAnn Spann
Phone: [***]
E-mail: [***]
Procuring Contracting Officer
Naval Air Warfare Center – Aircraft Division
Charlie Gill
Phone: [***]
E-mail: [***]
Government/Technical POC:
Office of Naval Research
Paul Maki
Phone: [***]
E-mail: [***]
Contractor POC:
Primit Parikh
Phone: [***]
E-mail: pparikh@transphormusa.com
Lisa Standring
Phone: [***]
E-mail: lstandring@transphomusa.com
SECTION B - SUPPLIES OR SERVICES AND PRICES
SUBCLIN 000301
The CLIN extended description has changed from:
To:
MIPR CIN: HQ06429236930001
.




--------------------------------------------------------------------------------

Page 3 of 3


(End of Summary of Changes)


